Exhibit 10.1
ENTERPRISE PRODUCTS
1998 LONG-TERM INCENTIVE PLAN
(Amended and Restated as of February 23, 2010)
     SECTION 1 Purpose of the Plan. The Enterprise Products 1998 Long-Term
Incentive Plan, as amended and restated hereby (the “Plan”), is intended to
promote the interests of Enterprise Products Company, a Texas corporation (the
“Company”), and Enterprise Products Partners L.P., a Delaware limited
partnership (the “Partnership”), by encouraging employees and directors of the
Company and its Affiliates who perform services for the Company and/or the
Partnership to acquire or increase their equity interests in the Partnership and
to provide a means whereby they may develop a sense of proprietorship and
personal involvement in the development and financial success of the
Partnership, and to encourage them to remain with the Company and its Affiliates
and to devote their best efforts to the business of Company and/or the
Partnership, thereby advancing the interests of Company, the Partnership and
their respective stockholders or partners. The Plan is also contemplated to
enhance the ability of the Company and its Affiliates to attract and retain the
services of key individuals who are essential for the growth and profitability
of the Company and/or the Partnership.
     SECTION 2 Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means the Partnership and any entity (i) that controls, is
controlled by or is under common control with the Company or the Partnership or
(ii) in which the Company or the Partnership has a direct or indirect
significant business interest, in each case, as determined by the Committee in
its discretion.
     “Award” means an Option, a Restricted Unit or a Phantom Unit granted under
the Plan.
     “Board” means the Board of Directors of the Company.
     “Committee” means the Audit and Conflicts Committee of the Board of
Directors of the General Partner.
     “DER” means a contingent right, granted in tandem with a specific Phantom
Unit award, to receive an amount of cash equal to any cash distributions made by
the Partnership with respect to a Unit during the period such Phantom Unit is
outstanding.
     “Director” means a “non-employee director”, as defined in Rule 16b-3, of
the General Partner.
     “Employee” means any employee of the Company or an Affiliate.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the date of
grant of an Option or the date of exercise (in whole or in part) of an Option,
as applicable (or if there is no trading in the Units on such date, on the next
preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of fair market value
is required to be made hereunder, the determination of fair market value shall
be made in good faith by the Committee.
     “General Partner” means Enterprise Products GP, LLC, the general partner of
the Partnership.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee or Director granted an Award under the
Plan.

1



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
     “Phantom Unit” means a notional or phantom unit granted under the Plan
which upon vesting entitles the holder to receive one Unit.
     “Restricted Unit” means a Unit granted under the Plan that is subject to
forfeiture provisions and restrictions on its transferability, if any,
established by the Committee under the Plan.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Unit” means a Common Unit of the Partnership.
     SECTION 3 Administration. The Plan shall be administered by the Committee.
A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary thereof.
     SECTION 4 Units Available for Awards.
     (a) Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Awards may be granted under the Plan is
7,000,000. If any Award is forfeited or otherwise terminates or is canceled
without the delivery of Units, then the Units covered by such Award, to the
extent of such forfeiture, termination or cancellation, shall again be Units
with respect to which Awards may be granted. If any Award is exercised and less
than all of the Units covered by such Award are delivered in connection with
such exercise, then the Units covered by such Award which were not delivered
upon such exercise shall again be Units with respect to which Awards may be
granted.
     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate (including, without limitation, the Partnership) or
other Person, or any combination of the foregoing, as determined by the
Committee in its discretion. If, at the time of exercise by a Participant of all
or a portion of such Participant’s Award, the Company determines to acquire
Units in the open market and the Company is prohibited, under applicable law, or
the rules and/or regulations promulgated by the Securities and Exchange
Committee or the New York Stock Exchange or the policies of the Company or an
Affiliate, from acquiring Units in the open market, delivery of any Units to the
Participant in connection with such Participant’s exercise of an Award may be
delayed until such reasonable time as the Company is entitled to acquire, and
does acquire, Units in the open market.

2



--------------------------------------------------------------------------------



 



     (c) Adjustments. In the event the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award; provided, that the number of Units
subject to any Award shall always be a whole number.
     SECTION 5 Eligibility. Any Employee and Director shall be eligible to be
designated a Participant.
     SECTION 6 Awards.
     (a) Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions or intent of the
Plan.
          (i) Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
and may be equal to or greater than its Fair Market Value as of the date of
grant, as determined by the Committee, in its discretion.
          (ii) Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, and the
method or methods by which any payment of the exercise price with respect
thereto may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Company, a “cashless-broker” exercise
(through procedures approved by the Company), other property, a note from the
Participant (in a form and on terms acceptable to the Company, which may include
such security arrangements as the Company deems appropriate), or any combination
thereof, having a value on the exercise date equal to the relevant exercise
price.
          (iii) Term. Each Option shall expire as provided in the grant
agreement for such Option.
     (b) Restricted Units. The Committee shall have the authority to determine
the Employees and Directors to whom Restricted Units shall be granted, the
number of Restricted Units to be granted to each such Participant, the period
and the conditions (if any) under which the Restricted Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Award, including
whether distributions made by the Partnership with respect to the Restricted
Units shall be subject to the same forfeiture and other restrictions as the
Restricted Unit. If distributions are so restricted, such distributions shall be
held by the Company, without interest, until the Restricted Unit vests or is
forfeited with the retained distributions then being paid or forfeited at the
same time, as the case may be. Absent such a restriction on distributions in the
grant agreement, Partnership distributions shall be paid currently to the holder
of the Restricted Unit without restriction.
     (c) Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the period during which
the Award remains subject to forfeiture, the conditions under which the Phantom
Units may become vested or forfeited, and such other terms and conditions as the
Committee may establish with respect to such Award, including whether DERs are
granted with respect to such Phantom Units. Upon or as soon as reasonably
practical following the vesting of each Phantom Unit, the Participant shall be
entitled to

3



--------------------------------------------------------------------------------



 



receive payment thereof in a single lump sum no later than the fifteenth (15th)
day of the third (3rd) month following the date on which vesting occurs and the
restrictions lapse. Should the Participant die before receiving all amounts
payable hereunder, the balance shall be paid to the Participant’s estate by this
date.
     (d) DERs. To the extent provided by the Committee in its discretion, a
grant of Phantom Units may include a tandem DER grant, which shall provide that
such DERs shall be paid currently to the Participant, be credited to a Company
bookkeeping account (with or without interest) and be subject to the same
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion and provided in
such grant agreement. To the extent DER’s are subject to any payment
restrictions, any amounts not previously paid shall be paid to the Participant
at the time the payment restrictions lapse. Such amounts shall be distributed in
a single lump sum no later than the fifteenth (15th) day of the third (3rd)
month following the date on which the payment restrictions lapse. Should the
Participant die before receiving all amounts payable hereunder, the balance
shall be paid to the Participant’s estate by this date.
     (e) General.
          (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
          (ii) Limits on Transfer of Awards.
               (A) Each Option shall be exercisable only by the Participant
during the Participant’s lifetime, or by the person to whom the Participant’s
rights shall pass by will or the laws of descent and distribution.
               (B) No Award and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate.
          (iii) Unit Certificates. All certificates for Units or other
securities of the Partnership delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
          (iv) Consideration for Grants. Awards may be granted for no cash
consideration payable by a Participant or for such consideration payable by a
Participant as the Committee determines including, without limitation, such
minimal cash consideration as may be required by applicable law.
          (v) Delivery of Units or other Securities and Payment by Participant
of Consideration. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award grant agreement (including, without limitation,
any exercise price or tax withholding) is received by the Company. Such payment
may be made by such method or methods and in such form or forms as the Committee
shall determine, including, without limitation, cash, withholding of Units,
“cashless-broker” exercises with simultaneous sale, or any combination thereof;
provided that the combined value, as determined by the Committee, of all cash
and cash equivalents and the fair market value of any such property so tendered
to, or withheld by, the Company, as of the date of such tender, is at least
equal to the full amount required to be paid to the Company pursuant to the Plan
or the applicable Award agreement.

4



--------------------------------------------------------------------------------



 



     SECTION 7 Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award agreement or
in the Plan:
          (i) Amendments to the Plan. Except as required by applicable law or
the rules of the principal securities exchange on which the Units are traded and
subject to Section 7(ii) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.
          (ii) Amendments to Awards. The Committee may waive any conditions or
rights under, amend any terms of, or alter any Award theretofore granted,
provided no change, other than pursuant to Section 7(iii), in any Award shall
materially reduce the benefit to Participant without the consent of such
Participant.
          (iii) Adjustment or Termination of Awards Upon the Occurrence of
Certain Events. The Committee is hereby authorized to make adjustments in the
terms and conditions of, and the criteria (if any) included in, Awards in
recognition of unusual or significant events (including, without limitation, the
events described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, of changes in applicable laws,
regulations, or accounting principles, or a change in control of the Company (as
determined by its Board) or the Partnership (as determined by the Committee),
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Such adjustments may include,
without limitation, accelerating the exercisability of an Award, accelerating
the date on which the Award will terminate and/or canceling Awards by the
issuance or transfer of Units having a value equal to the Option’s positive
“spread.”
     SECTION 8 General Provisions.
     (a) No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants.
The terms and conditions of Awards need not be the same with respect to each
recipient.
     (b) Termination of Employment. For purposes of the Plan, unless the Award
agreement provides to the contrary, a Participant shall not be deemed to have
terminated employment with the Company and its Affiliates or membership from the
Board until such date as the Participant is no longer either an Employee or a
Director, i.e., a change in status from Employee to Director or Director to
Employee shall not be a termination.
     (c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board, as applicable. Further, the Company or
an Affiliate may at any time dismiss a Participant from employment, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award agreement. Nothing in the Plan or any Award
agreement shall operate or be construed as constituting an employment agreement
with any Participant and each Participant shall be an “at will” employee, unless
such Participant has entered into a separate written employment agreement with
the Company or an Affiliate.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
giving effect to principles of conflicts of law.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the

5



--------------------------------------------------------------------------------



 



determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer or such Units or such other consideration might
violate any applicable law or regulation, the rules of any securities exchange,
or entitle the Partnership or an Affiliate to recover the same under Section
16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.
     (g) Unsecured Creditors. Neither the Plan nor any Award shall create or be
construed to create a fiduciary relationship between the Company or any
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or the Affiliate.
     (h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and any such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated, without the
payment of any consideration therefor.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     SECTION 9 Term of the Plan; Unitholder Approval. The Plan, as hereby
amended and restated, shall be effective on the date of its approval by the
Unitholders of the Partnership and shall continue until the earliest of (i) all
available Units under the Plan have been paid to Participants, (ii) the
termination of the Plan by action of the Board or the Committee or (iii) the
10th anniversary of the date of the approval by the Unitholders of this
amendment and restatement. Notwithstanding anything in the Plan to the contrary,
prior to the approval of this amendment and restatement by the Unitholders of
the Partnership, (i) no Restricted Units or Phantom Units may be granted under
the Plan and (ii) Options may not be granted under the Plan with respect to more
Units than the number available prior to the increase in available Units made by
this amendment and restatement.
     SECTION 10. Section 409A. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Code Section 409A and related regulations
and United States Department of the Treasury pronouncements (“Section 409A”),
that Plan provision or Award will be reformed to the extent practicable to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
shall be deemed to adversely affect the Participant’s rights to an Award or
require the consent of the Participant. Notwithstanding any provisions in the
Plan to the contrary, to the extent that the Participant is a “specified
employee” (as defined in Section 409A of the Code and applicable regulatory
guidance) subject to the six month delay under Section 409A in distributions
under the Plan, no distribution or payment that is subject to Section 409A of
the Code shall be made hereunder on account of such Participant’s “separation
from service” (as defined in Section 409A of the Code and applicable regulatory
guidance) before the date that is the first day of the month that occurs six
months after the date of the Participant’s separation from service (or, if
earlier, the date of death of the Participant or any other date permitted under
Section 409A of the Code and applicable regulatory guidance). Any such amount
that is otherwise payable within the six-month period following the
Participant’s separation from service will be paid in a lump sum without
interest.

6